Per Curiam.

A petition presented to this court by the Association of the Bar of the City of New York alleges that on April 30, 1946, the Grand Jury of the County of Kings *609indicted the respondent for “Forgery, first degree (7 counts), Forgery, second degree (4.counts), Falsely Indicating Person as a Corporate Officer (4 counts), Grand Larceny, first degree, and Perjury, first degree.”
It is further alleged that thereafter and on September 16, 1946, the respondent entered a plea of guilty to the crime of grand larceny in the first degree, which crime is a felony.
Attached to the petition as “Exhibit A” is the certificate of the Clerk of the County Court of the County of Kings, dated May 15, 1947. The certificate discloses that the conviction of grand larceny was on respondent’s “ confession and plea of guilty ”.
Pursuant to the provisions of subdivision 4 of section 90 of the Judiciary Law, the respondent, having been convicted of a felony, should be disbarred.
Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ., concur.
Respondent disbarred.